Citation Nr: 1526348	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease ("GERD").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for GERD and assigned a 10 percent disability rating, effective May 3, 2011.

The Board notes that subsequent to the August 2011 rating decision that granted entitlement to service connection for GERD and assigned an initial 10 percent rating, the Veteran filed a claim for an increased rating in September 2011.  To support her claim for an increased rating, the Veteran submitted additional private treatment records in November 2011 showing treatment for gastric symptoms in August 2011.  She also underwent a January 2012 VA examination to reevaluate the severity of her service-connected GERD.  In a February 2012 rating decision, the RO denied the Veteran's claim for an increased rating.  

The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) (2014) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Although the August 2011 private treatment record and the January 2012 VA examination report supported the Veteran's new claim for an increased rating, the Board finds that this evidence also constituted new and material evidence that was submitted within one year of the August 2011 rating decision granting an initial rating for the Veteran's GERD.  As such, the claim on appeal arises from the August 2011 rating decision, rather than from the February 2012 rating decision, and the Board has recharacterized the issue accordingly as entitlement to an increased initial rating for GERD.

Subsequent to the May 2013 statement of the case, the Veteran submitted additional evidence in support of her claim, to include lay statements and private treatment records.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In a September 2011 VA Form 21-526b (Veteran's Supplemental Claim for Compensation), the Veteran raised the issue of entitlement to service connection for migraine headaches.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).

The Veteran was last afforded a VA examination to assess the severity of her service-connected GERD in January 2012, over three years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's GERD may have worsened since the last VA examination.  Specifically, in a May 2013 private treatment note, the Veteran's physician indicated that the Veteran's gastric symptoms had worsened over the last year.  Additionally, the Veteran testified at the March 2015 hearing to an increase in the severity and frequency of her symptoms, including shortness of breath, daily vomiting, and shoulder pain three to four times per day.  She also testified that her medications had recently been changed and that her VA physician recently recommended surgery.  As worsening symptomatology has been alleged, the Veteran should be afforded a new VA examination to determine the current nature and severity of her GERD.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Additionally, the Board notes that the January 2012 VA examination report, which is labeled a Stomach and Duodenal Conditions (Not including GERD or esophageal disorders) DBQ, does not appear to address all of the applicable rating criteria for the Veteran's service-connected GERD.  On remand, the AOJ should ensure that the appropriate disability questionnaire is used so that all applicable rating criteria are addressed.  

Lastly, the record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, in the May 2013 statement of the case, the RO indicated that it had electronically reviewed VA treatment records from the Birmingham and Tuscaloosa VA Medical Centers (VAMC) dated from January 2007 to May 2013.  The Board notes that the most recent VA treatment records associated with the claims file are dated in December 2011.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, including those indicated above that were reviewed by the RO, as indicated in the May 2013 statement of the case.  Additionally, as the record indicates that the Veteran receives ongoing VA treatment for her GERD disability, any current VA treatment records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for GERD, particularly including records from the Birmingham and Tuscaloosa VAMCs reviewed in the May 2013 statement of the case, as well as any other VA treatment records dated from December 2011 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to her claim.

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected GERD.  The RO/AMC should ensure that the examination report addresses all applicable rating criteria for evaluating the Veteran's GERD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail.

The examiner should determine whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or any of the above.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



